The court erred in not permitting Blunter, who was the defendant in the original suit, to give special bail, set aside the writ of inquiry, and plead to issue, before the jury was sworn in the cause. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside; that the cause be remanded to the circuit court of Jessamine county, and placed on the issue docket, that the said defendant may have an opportunity of setting aside the office judgment, by giving special bail and pleading to issue, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.